Citation Nr: 0638942	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran's claims file was later transferred to the 
jurisdiction of the Houston, Texas RO.


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested for 
many years thereafter, and hypertension was not caused or 
aggravated by diabetes mellitus.

2.  The veteran did not incur erectile dysfunction in service 
and erectile dysfunction was not caused or aggravated by 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, was not proximately due to or the result of a 
service-connected disability and may not be presumed to have 
been incurred in active service. 38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service, and was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in April 
2004, the copy of the rating decision furnished in August 
2003, the statement of the case dated in December 2004 and 
supplemental statement of the case dated in May 2006, the 
veteran has been fully notified of the information and 
evidence needed to substantiate his claims, and his and VA's 
responsibilities for providing evidence.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The April 2004 letter advised the 
veteran to provide VA any evidence in his possession that 
pertained to his claim. 

It is noted that the original rating decision on appeal was 
in August 2003.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in January 2004.  In 
this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, no prejudice 
results in proceeding with the disposition of this appeal 
because any deficiency with respect to the timing of the 
notices has been cured by subsequent readjudication of the 
issues on appeal in a May 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all of the veteran's VA medical records and 
service medical records.  The veteran has not requested VA's 
assistance in obtaining any other evidence.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has been 
afforded medical examinations and opinions from VA physicians 
to address the questions involved with the issues on appeal 
are of record.  For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran has not been provided notice regarding a 
disability rating and effective date for the award of 
benefits.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds that 
this constitutes harmless error.  Because the preponderance 
of the evidence is against the veteran's claims of service 
connection, any defects with respect to these downstream 
issues are rendered moot.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).  

Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

Hypertension

The veteran's service medical records are silent with respect 
to complaints, treatment or diagnosis of hypertension. The 
veteran has offered a history of hypertension beginning in 
1971.  However, the earliest medical diagnosis of 
hypertension appears in a June 2003 VA examination report.  
The Board notes the veteran's assertions regarding the onset 
of hypertension, but the resolution of issues that involve 
medical knowledge, such as the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's history of hypertension 
beginning in 1971 is not competent medical evidence.  
Accordingly, because the evidence of record does not show 
manifestations of hypertension in service or within one year 
of the veteran's discharge, i.e. by June 1971, service 
connection on a direct or presumptive basis must be denied.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, a VA examination report dated in June 2003 
contains a diagnosis of hypertension, uncomplicated, and the 
conclusion by the examiner, based upon a review of the 
veteran's c-file, that it was less likely than not that the 
veteran's hypertension is secondary to his service-connected 
diabetes mellitus. Another VA examiner came to the same 
conclusion in February 2005. There are no other medical 
opinions of record on this point and there is no evidence of 
aggravation of hypertension by diabetes mellitus.  

Because there is no indication that the veteran incurred 
hypertension in service or for many years thereafter, and the 
competent medical evidence of record is against a finding of 
service connection for hypertension secondary to diabetes 
mellitus, either through direct causation or aggravation, the 
preponderance of the evidence is against this claim and it 
must be denied.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303.


Erectile Dysfunction

The veteran has a recent history of erectile dysfunction.  
The veteran's service medical records are silent with respect 
to complaints, treatment or diagnosis of erectile 
dysfunction.  During VA examination in June 2003 the veteran 
reported a history of erectile dysfunction beginning in 1990, 
approximately 20 years following his discharge from service.  
The veteran reported that prior to this VA examination that 
he had never sought treatment for erectile dysfunction.  At 
that time, the examiner diagnosed erectile dysfunction. 

At examination in June 2003, the examiner also addressed the 
issue of whether the veteran's erectile dysfunction was 
related to his service-connected disabilities.  The examiner 
concluded that the veteran's erectile dysfunction was less 
likely than not related to his diabetes mellitus because the 
veteran had low testosterone levels and his erectile 
dysfunction manifested prior to the onset of diabetes 
mellitus.  At VA examination in 2005 the veteran stated that 
he had diabetes mellitus since March 2001.  The examination 
report associated with this examination contains the same 
findings than that of the June 2003 report, particularly, 
that the veteran's erectile dysfunction is not at least as 
likely as not related to diabetes mellitus because the 
erectile dysfunction occurred before the onset of diabetes 
mellitus.  There is no other evidence of record on this point 
and there is no evidence of aggravation of erectile 
dysfunction by diabetes mellitus.  

As discussed above, the evidence indicates that the veteran 
incurred erectile dysfunction well after his discharge from 
service and prior to the onset of diabetes mellitus and that 
erectile dysfunction is due to low levels of testosterone.  
Moreover, there is no evidence that the veteran's erectile 
dysfunction has been aggravated by his service-connected 
diabetes mellitus.  Accordingly, there is no indication that 
the veteran incurred erectile dysfunction in service and the 
competent medical evidence of record is against a finding of 
service connection for erectile dysfunction secondary to 
diabetes mellitus, either through direct causation or 
aggravation.  Accordingly, the preponderance of the evidence 
is against the claim and it must be denied.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


